Case 1:17-cr-00151-MAC-KFG Document 208-2 Filed 07/29/20 Page 1 of 7 PageID #: 2489




                                   EXHIBIT B
       Case 1:17-cr-00151-MAC-KFG    Document
                  Case 1:10-cr-00131-PKC      208-2 101
                                          Document   FiledFiled
                                                           07/29/20   PagePage
                                                                03/28/13   2 of 71 PageID
                                                                                   of 6   #: 2490
A0245B        (Rev, 09/11) Judgment in a Criminal Case
              Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                           )
              UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                  v.                                       )
                MOHAMED IBRAHIM AHMED                                      )
                                                                                  Case Number: 01: S2 10 CR 00131-01 (PKC)
                                                                           )
                                                                           )      USM Number: 91506-054
                                                                           )
                                                                           )       S. Shroff, S. Maher, Esqs. (Benjamin Naftalis, AUSA)
                                                                                  Defendant's Attorney
THE DEFENDANT:
"pleaded guilty to count(s)            one
                                    ----~------~~--,---------------------------------------------------

D pleaded nolo contendere to count(s)
   which was accepted by the court.
   was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:




 18 USC 371 & 3238                 Conspiracy to Provide material Support to a Foreign



       The defendant is sentenced as provided in pages 2 through           __6___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
IifCount(s)     &                indictments             D   is    ~are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fmes, restitution, costs and special assessments :in1:posed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notif:li t"<>                       tes attorney of material clianges in econonnc circumstances.

        USDSSDNY                                                            3/27/2013
        DOCUMENT
        ELECTRONICALLY FILED
         DOC#:                                     9
         DATE FILED:             ':? -- dZ'        J
                                                ~-

                                                                            Hon. P. Kevin Castel                         U,S.D.J.
     Case 1:17-cr-00151-MAC-KFG    Document
                Case 1:10-cr-00131-PKC      208-2 101
                                        Document   FiledFiled
                                                         07/29/20   PagePage
                                                              03/28/13   3 of 72 PageID
                                                                                 of 6   #: 2491
AO 245B   (Rev. 09111) Judgment in a Criminal Case
          Sheet lA
                                                                                        Judgment-Page   2       of   _--=6__
DEFENDANT: MOHAMED IBRAHIM AHMED
CASE NUMBER: 01: 8210 CR 00131-01 (PKC)

                                         ADDITIONAL COUNTS OF CONVICTION



                                Terrorist Organization                               11/30/2009             1


18 USC 371 & 3238                Conspiracy to Receive Military-Type Training From



                                 a Foreign Terrorist Organization                    11/30/2009             2
          Case 1:17-cr-00151-MAC-KFG    Document
                     Case 1:10-cr-00131-PKC      208-2 101
                                             Document   FiledFiled
                                                              07/29/20   PagePage
                                                                   03/28/13   4 of 73 PageID
                                                                                      of 6   #: 2492

AO 245B       (Rev. 09111) Judgment in Criminal Case
              Sheet 2 Imprisonment
                                                                                                     Judgment - Page   _..:::.3_ of   6
DEFENDANT: MOHAMED IBRAHIM AHMED
CASE NUMBER: 01: 82 10 CR 00131-01 (PKC)


                                                             IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total tenn of:
 sixty (60) months on Count 1 and fifty-one (51) months on Count 2. to run consecutively.
 total of one hundred and eleven (111) months.



          The court makes the following recommendations to the Bureau of Prisons:




    ~     The defendant is remanded to the custody of the United States Marshal.

    o     The defendant shall surrender to the United States Marshal for this district:

          o     at     _________ 0 a.m.                              p.m.   on

                as notified by the United States Marshal.

    o     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          o     before 2 p.m. on

          o     as notified by the United States Marshal.

          o     as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                          to

a _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.
     Case 1:17-cr-00151-MAC-KFG    Document
                Case 1:10-cr-00131-PKC      208-2 101
                                        Document   FiledFiled
                                                         07/29/20   PagePage
                                                              03/28/13   5 of 74 PageID
                                                                                 of 6   #: 2493
AO 245B   (Rev. 09/11) Judgment in a Criminal Case
          Sheet 3C - Supervised Release
                                                                                          Judgment-Page     4   of   _----=:.6__
DEFENDANT: MOHAMED IBRAHIM AHMED
CASE NUMBER: 01: S210 CR00131-01 (PKC)

                                        SPECIAL CONDITIONS OF SUPERVISION

 The defendant shall obey the immigration laws and comply with the directives of immigration authorities.
      Case 1:17-cr-00151-MAC-KFG    Document
                 Case 1:10-cr-00131-PKC      208-2 101
                                         Document   FiledFiled
                                                          07/29/20   PagePage
                                                               03/28/13   6 of 75 PageID
                                                                                  of 6   #: 2494
AO 245B    (Rev. 09111) Judgment in a Criminal Case
           Sheet 5    Criminal Monetary Penalties
                                                                                                     Judgment - Page   _...;5,--__   of   6
DEFENDANT: MOHAMED IBRAHIM AHMED
 CASE NUMBER: 01: 82 10 CR 00131-01 (PKC)
                                                CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                                        Fine                             Restitution
 TOTALS              $ 200.00                                           $ 0.00                           $ 0.00


 D The determination of restitution is deferred until - - - - . An Amended Judgment in a Criminal Case (AG U5C) will be entered
     after such determination.

 o   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned p'a~ent, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.c. § 3664,i), all nonfederal victims must be paid
     before the United States is paId.




 TOTALS                               $                          0.00                               0.00
                                          ----------


 o    Restitution amount ordered pursuant to plea agreement $

 D    The defendant must pay interest on restitution and a fme of more than $2,500, unless the restitution or fme is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.c. § 3612(g).

 D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      o    the interest requirement is waived for the           0 fme     0      restitution.

      o    the interest requirement for the           0   fme    0 restitution is modified as follows:


 * Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A ofTitle 18 for offenses committed on or after
 September 13, 1994, but before Apri123, 1996.
      Case 1:17-cr-00151-MAC-KFG    Document
                 Case 1:10-cr-00131-PKC      208-2 101
                                         Document   FiledFiled
                                                          07/29/20   PagePage
                                                               03/28/13   7 of 76 PageID
                                                                                  of 6   #: 2495
AO 245B    (Rev. 09/11) Judgment in a Criminal Case
           Sheet 6 - Schedule of Payments

                                                                                                               Judgment - Page _-=6_ of
DEFENDANT: MOHAMED IBRAHIM AHMED
CASE NUMBER: 01: S210 CR 00131-01 (PKC)

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A    ri/   Lump sum payment of $ _2_0_0_._0_0____ due immediately, balance due

           o     not later than _ _ _ _ _ _ _ _ _ _ ,or
                 in accordance     0 C,      D,  0    E, or                     0 F below; or
B    0     Payment to begin immediately (may be combined with                0 C,            D, or      0 F below); or

C          Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D    0     Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    0     Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    0     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
imprisonment. All cnminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




o    The defendant shall pay the cost of prosecution.

o    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fme interest, (6) community restitution, (7) pena1ties, and (8) costs, including cost of prosecution and court costs.
